DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to RCE dated 5/31/22 with submission of  amendment filed on 5/4/22  including claims 1-20. Claims 1,  3-5, 9,  and 13-19 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As recited by claim 1;
create an access point for a data container in response to  an access point creation request, including to; generate, based on the access point creation request, access point data for the access point; generate association data that associates the access point with the data container; and store the access point data and the association data to an access point data store; and a data storage service configured to: receive a data access request directed to the data container, the data access request comprising an identifier of a particular access point of a plurality of access points associated with the data container; in addition to application of one or more other types of policies to the data access request, the other types of policies determined independently of the access point: determine, based on the identifier, an access point policy associated with the particular access point, and fulfill the data access request based on the access point policy.  
As recited by claim 5;
in response to receiving an access point creation request, creating to an additional access point for a data container that is associated with an existing access point  including: generating, based on the access point creation request, access point data for the additional access point; generating association data that associates the additional access point with the data container; and storing, for the additional access point, the additional access point data and the association data.
As recited by claim 13;
creating a particular access point for a data container in response to an access point creation request, wherein the data container is associated with a plurality of access points; receiving a request comprising an identifier of the particular access point to access the data container; and applying a plurality of policies to the request, wherein the plurality of policies comprise: an access point policy that is associated with the identified access point and that specifies one or more filters to be applied to data from the data container, and one or more policies determined independently of the identified access point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure	
Mikurak et al ( US 10013705 )  discloses A system, method and article of manufacture are provided for a first business entity to provide a network-based supply chain framework for collaborative order management between at least a second and a third independent business entity, such as a service provider, vendor, reseller, manufacturer and the like. A request for an order is received over a network with an automated system, from at least a second business entity. The order is transmitted over a network, with an automated system, to at least the third business entity. Information is received from the third business entity relating to a status of completion of the order by the third business entity using a network. The progress in completing the order is tracked based on the information received from the third business entity. Progress reports from the tracking are generated periodically; and transmitted to the second business entity using the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 to  5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizae Sivji can be reached at telephone number (571)270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647